Case 2:16-cr-00060-DBH Document 93 Filed 02/26/21 Page 1 of 1       PageID #: 312




                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                )
                                          )
                                          )
 V.                                       )      CRIMINAL NO. 2:16-CR-60-DBH
                                          )
 DARRELL NELSON,                          )
                                          )
                      DEFENDANT           )


              ORDER AFFIRMING RECOMMENDED DECISION
                     OF THE MAGISTRATE JUDGE


      On December 30, 2020, the United States Magistrate Judge filed with the

court, with copies to the parties, his Recommended Decision on Motion to

Reduce Sentence. Court mail sent to the defendant on December 30, 2020,

January 13 and February 3, 2021, was returned as undeliverable.               On

February 5, 2021, mail was sent to the defendant at his new designated facility.

The time within which to file objections has now expired and no objection has

been filed. The Magistrate Judge notified the parties that failure to object would

waive their right to de novo review and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED. The defendant‘s motion to reduce sentence is DENIED.

      SO ORDERED.

      DATED THIS 26TH DAY OF FEBRUARY, 2021

                                              /S/D. BROCK HORNBY
                                              D. BROCK HORNBY
                                              UNITED STATES DISTRICT JUDGE
